 


109 HR 4365 IH: To amend the Agricultural Marketing Act of 1946 to implement mandatory country of origin labeling requirements for meat and produce on September 30, 2006.
U.S. House of Representatives
2005-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4365 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2005 
Mrs. Bono (for herself, Ms. Hooley, Mrs. Cubin, Ms. Herseth, Mr. Rehberg, and Ms. Kaptur) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Agricultural Marketing Act of 1946 to implement mandatory country of origin labeling requirements for meat and produce on September 30, 2006. 
 
 
1.Implementation of country of origin labeling for meat and produce on September 30, 2006Section 285 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638d) is amended by striking 2008 and inserting 2006.  
 
